Citation Nr: 0602805	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, to include the thigh and hip.

2.  Entitlement to service connection for a dental disability 
for compensation and/or for treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in August 2003 and a 
substantive appeal was received in September 2003.  The 
veteran testified at a hearing at the RO in January 2004.

Although the issue of entitlement to service connection for 
left knee disability was also initially in appellate status, 
this benefit was subsequently granted by rating decision in 
September 2004. 

The issue of entitlement to service connection for dental 
disability for compensation and/or for treatment purposes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A left leg disability, to include the thigh and hip, was not 
manifested during the veteran's active duty service or for 
many years after separation from service, nor is a left leg 
disability, to include the thigh and hip, otherwise related 
to such service.


CONCLUSION OF LAW

A left leg disability, to include the thigh and hip, was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  An October 2002 letter 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the letter implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in October 2002 and the initial rating 
decision was issued to the veteran in February 2003.  Thus, 
the VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA medical records.  The 
Board finds that with regard to the left leg issue, there has 
been substantial compliance with the duty to assist 
provisions set forth in the applicable law and regulation.  
As the veteran has been afforded a VA examination with 
etiology opinion, the Board believes that there is sufficient 
medical evidence of record to decide the claim and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran has applied for entitlement to service connection 
for a left leg disability, to include the hip and thigh.  The 
veteran's essential contention is that he suffered a left leg 
injury during active duty service as a result of a motor 
vehicle accident.  

The veteran's service medical records reflect that he was in 
an automobile accident on July 9, 1956, in which he fractured 
his left patella.  The Board notes that the veteran is 
currently service-connected for the residual left knee 
disability from this in-service injury.  Nevertheless, the 
veteran argues that he also has left hip and thigh disability 
from this accident.  

Service medical records document in detail the July 9, 1956, 
injury to the left knee.  The veteran was treated by cast 
which was eventually removed on August 10, 1956, after what 
was reported to be an uneventful recovery.  The service 
medical records do not appear to document any other left leg 
injury or abnormalities.  At the time of discharge 
examination in July 1959, the veteran's lower extremities 
were clinically evaluated as normal.  

Current VA treatment records reflect that the veteran has 
numerous complaints of left leg and left hip pain.  The 
veteran was examined by a VA physician in February 2004.  The 
examination report reflects that the physician reviewed the 
veteran's c-file and noted the accident in service and the 
ensuing treatment for a left patella fracture.  On physical 
examination, the veteran had no evidence of deformity of the 
left hip, but there was possible shortening of the right leg 
as compared to the left.  X-ray reports revealed a normal 
pelvis and minor left hip degeneration, consistent with the 
veteran's age.  The diagnoses were minor degeneration of the 
left hip; chronic strain, pain and instability of the left 
hip, due to leg length discrepancy; and leg length 
discrepancy, not as likely as not related to the service-
connected fractured left patella.  There are no contrary 
medical opinions of record.

In sum, the medical evidence shows that the veteran has 
degeneration of the left hip which is consistent with his 
age.  There is no competent evidence that this disability is 
in any way related to the injury during service.  The medical 
evidence also suggests that the veteran's current hip 
disability manifested by strain, pain, and instability, is 
secondary to a leg length discrepancy which is not related to 
his active duty service.  

The Board has considered the veteran's contention that the 
inservice injury resulted in an injury to the entire left 
leg, not just the knee.  However, the service medical records 
do not document any treatment for the left hip or thigh, only 
the left knee.  These records document the injury to the left 
knee and treatment for the left knee, and such records are 
where one would expect any additional injuries to the left 
lower extremity to be recorded.  Moreover, the record 
includes a medical opinion to the effect that any current 
disorders of the left lower extremity (other than the 
service-connected left knee) are not related to the inservice 
accident.  Under the facts of this case, the Board is 
compelled to find that the preponderance of the evidence is 
against service connection for left leg disability, to 
include the thigh and hip. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a left leg disability, 
to include the thigh and hip, is not warranted.  To this 
extent, the appeal is denied.



REMAND

The veteran has applied for entitlement to service connection 
for a dental disability for compensation and/or for treatment 
purposes.  The veteran claims that he was injured in a motor 
vehicle accident in service and that his front upper teeth 
were knocked out during the accident.

The veteran's service medical records show that he was 
injured in a motor vehicle accident in July 1956.  A  July 
1956 service medical record does note that the veteran was 
involved in a motor vehicle collision and arrived at the 
dispensary with "teeth cracked."  Additionally, a medical 
report from September 1956 appears to show that the veteran 
received treatment with a dental prosthetic.  This dental 
prosthetic appears to have been for the veteran's front upper 
teeth.  The Board acknowledges that the veteran underwent a 
VA dental examination in February 2004; however, this 
examination only addressed the veteran's current dental 
disabilities and did not include an examination of the 
veteran's service medical records nor an opinion regarding 
the etiology of the veteran's current dental disabilities.  
In light of the medical evidence of record which appears to 
show dental trauma during active duty service, the Board 
finds that a VA dental examination with etiology opinion is 
warranted in the instant case.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an appropriate dental examination for 
the purpose of ascertaining the nature 
and etiology of any current dental 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination, with 
particular attention paid to the July 9, 
1956 notation regarding cracked teeth and 
the September 27, 1956 report regarding 
partial dentures.  After reviewing the 
record and examining the veteran, the 
examiner should make a determination 
regarding whether or not the veteran 
suffered dental trauma during active duty 
service as a result of the motor vehicle 
accident.  If the examiner finds that 
such dental trauma occurred, the examiner 
should provide an opinion as to whether 
any current dental disability is at least 
as likely as not (a 50% or higher degree 
of probability) etiologically related to 
the veteran's active duty service, in 
particular the dental trauma from the 
July 1956 motor vehicle accident (if 
found).  A detailed rationale should be 
provided for all opinions.

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought can be granted.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


